Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-20, previously withdrawn from consideration as a result of a restriction requirement. The applicant amended claim 11 and therefore the restriction requirement as set forth in the Office action mailed on 10/04/21, is hereby withdrawn and claims 11-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Claim 16 is objected to because of the following informalities:  there are two “,” next two each other in line 5 and after the “,”’s the first phrase repeated again.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  The last 3 lines of the claim is repeated lines 2-4 of the claim.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  Lines 4-7 of the claim is repeated lines 1-4 of the claim.  Appropriate correction is required.
20 is objected to because of the following informalities:  Lines 4-7 of the claim is repeated lines 1-4 of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sergey V. Uchaykin (U. S. Patent Application: 2009/0102580, here after Uchaykin).
Claim 1 is rejected. Uchaykin teaches a multilayer printed circuit board comprising:
a first electrically insulative layer;
a second electrically insulative layer [fig. 4, 0062, 0064]. Although Uchaykin does not teach a filter layer in between in this embodiment, however in another embodiment teaches a first filter layer (dissipative layer) associated with meandering signal path, wherein the first filter layer comprising a first electrically conductive filter material dispersed therein and, or thereon to achieve a desire level of dissipation [fig. 5, 0065]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have Uchaykin multilayer printed circuit board, where a filter layer (dissipation layer) associated with meandering signal path is sandwiched between each pair or insulative layers, because it helps to achieve by desire level of dissipation.

Claim 4 is rejected for the same reason claim 1 is rejected. Although Uchaykin does not teach a second filter layer (dissipative layer) sandwiched between the first filter layer and the second electrically insulative layer, however teaches forming multilayer structure comprising any number of layers [0063]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have Uchaykin multilayer printed circuit board, where the structure comprising four layers, because Uchaykin teaches forming multilayer structure comprising any number of layers. With adding one more layer and insulating layer in between, two filter layers are in between a first and a second insulating layers, or in another word a second filter layer (dissipative layer) sandwiched between the first filter layer and the second electrically insulative layer.
Claim 5 is rejected as Uchaykin teaches a multilayered structure and have at least three dissipative layer comprising metal particles on insulating layer, therefore considering dissipative layer on the middle layer of fig. 4(also look at fig. 5) as the first filter layer, the second filter layer is dissipative layer on lower layer and a third filter layer is dissipative layer on upper layer, so the first electrically insulative layer(lower layer represented by grey dots) is sandwiched between the first filter layer and the second filter layer and the second insulative layer(upper layer represented by grey dots) is
sandwiched between the first filter layer and the third filter layer, and the second filter layer comprises a second electrically conductive filter material dispersed therein and, or 
Claim 6 is rejected as Uchaykin teaches the first electrically conductive filter material is the same as the second and the third electrically conductive filter material (e.g. normal metal) [ 0054 lines 12-14].
Claim 7 is rejected. Uchaykin teaches the first filter layer (dissipative layer) comprises a first portion and a second portion wherein the first and second portions are co-planar with the first filter layer(right side and left side of the layer) and wherein the first portion comprises the first electrically conductive filter material dispersed therein and, or thereon and the second portion comprises a second electrically conductive filter material dispersed therein and, or thereon[see claim 1 rejection above and fig. 5, OO65].
Claim 8 is rejected. Uchaykin teaches the first electrically conductive filter material and the second electrically conductive filter material are distributed in a pattern on the first filter layer [0065 last 6 lines].
Claim 9 is rejected. Uchaykin teaches dissipation layers coupled to the traces, and teaches traces are conductively coupled by a via [abstract], therefore the first and second electrically conductive filter material (dissipation layers) are electrically coupled together [abstract].
Claim 10 is rejected as Uchaykin teaches the first and second electrically conductive filter material (dissipation layers) are electrically isolated from each other [0062 lines 5-6].

a first electrically insulative layer;
a second electrically insulative layer [fig. 4, 0062, 0064]. Although Uchaykin does not teach a filter layer in between in this embodiment, however in another embodiment teaches a first filter layer (dissipative layer) associated with meandering signal path, wherein the first filter layer comprising a first electrically conductive filter material dispersed therein and, or thereon to achieve a desire level of dissipation [fig. 5, 0065]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Uchaykin, where a filter layer (dissipation layer) associated with meandering signal path is sandwiched between each pair or insulative layers, because it helps to achieve by desire level of dissipation.
Claim 12 is rejected as Uchaykin teaches the first electrically conductive filter material (dissipative layer) comprises a normal metal or superconductive metal [0066, 0054 lines 12-14, 0056].
Claim 14 is rejected for the same reason claim 1 is rejected. Although Uchaykin does not teach a second filter layer (dissipative layer) sandwiched between the first filter layer and the second electrically insulative layer, however teaches forming multilayer structure comprising any number of layers [0063]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Uchaykin, where the structure comprising four layers, because Uchaykin teaches forming multilayer structure comprising any number of layers. With adding one more layer and insulating layer in between, two filter layers are in between a first and a 
Claim 15 is rejected as Uchaykin teaches a multilayered structure and have at least three dissipative layer comprising metal particles on insulating layer, therefore considering dissipative layer on the middle layer of fig. 4(also look at fig. 5) as the first filter layer, the second filter layer is dissipative layer on lower layer and a third filter layer is dissipative layer on upper layer, so the first electrically insulative layer(lower layer represented by grey dots) is sandwiched between the first filter layer and the second filter layer and the second insulative layer(upper layer represented by grey dots) is
sandwiched between the first filter layer and the third filter layer, and the second filter layer comprises a second electrically conductive filter material dispersed therein and, or thereon, and the third filter layer comprises a third electrically conductive filter material dispersed therein and, or thereon [0066, 0054 lines 12-14, 0056].
Claim 16 is rejected as Uchaykin teaches the first electrically conductive filter material is the same as the second and the third electrically conductive filter material (e.g. normal metal) [ 0054 lines 12-14].
Claim 17 is rejected. Uchaykin teaches the first filter layer (dissipative layer) comprises a first portion and a second portion wherein the first and second portions are co-planar with the first filter layer(right side and left side of the layer) and wherein the first portion comprises the first electrically conductive filter material dispersed therein and, or thereon and the second portion comprises a second electrically conductive filter material dispersed therein and, or thereon[see claim 1 rejection above and fig. 5, OO65].

Claim 19 is rejected. Uchaykin teaches dissipation layers coupled to the traces, and teaches traces are conductively coupled by a via [abstract], therefore the first and second electrically conductive filter material (dissipation layers containing electrically conductive materials) are electrically coupled together [abstract].
Claim 20 is rejected as Uchaykin teaches the first and second electrically conductive filter material (dissipation layers containing electrically conductive filter materials) are electrically isolated from each other [0062 lines 5-6].
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sergey V. Uchaykin (U. S. Patent Application: 2009/0102580, here after Uchaykin), further in view of Murray C. Tom et al (U. S. Patent Application: 2012/0135867, here after Tom).
Claim 3 is rejected. Uchaykin does not teach the insulative layer (first or second of multilayered structure) is FR4. Tom teaches an element filter comprising an insulative layer and conductive traces [0114], where the insulative layer is FR4 [0118]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have Uchaykin multilayer printed circuit board, where the insulative layer (first layer) is FR4, because it is suitable insulative layer for making filter devices.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sergey V. Uchaykin (U. S. Patent Application: 2009/0102580, here after Uchaykin), further in view of Murray C. Tom et al (U. S. Patent Application: 2012/0135867, here after Tom).
Claim 3 is rejected. Uchaykin does not teach the insulative layer (first or second of multilayered structure) is FR4. Tom teaches an element filter comprising an insulative layer and conductive traces [0114], where the insulative layer is FR4 [0118]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Uchaykin, where the insulative layer (first layer and second layer) is FR4, because it is suitable insulative layer for making filter devices.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/15/21, with respect to restriction have been fully considered and are persuasive.  The restriction sent on 10/04/21 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 11/15/21, with respect to 35 U.S.C 112 second paragraph rejection have been fully considered and are persuasive.  The 35 U.S.C 112 second paragraph of claims 2-10 has been withdrawn. 
Applicant's arguments filed 11/15/21 have been fully considered but they are not persuasive. The rejection has been rephrased to make the examiner position clearer. In fact, fig. 4 shows meandering signal path between insulating layers (in gray), wherein the meandering signal paths associate with filter layer (dissipative layer 520) [fig. 5].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712